 

Oc “ON Or Bw ND S

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

CHASE BORUCH, Case No.: 17-cv-688-wmc
Plaintiff-Appellant,

Vv. App. No.:

DONALD J. DUNPHY, ET. AL.,
Defendant-Appellees.

 

NOTICE OF APPEAL
(Fed. R. App. P. 3; Cir. R. 3)

 

 

TO: United States Court of Appeals
Seventh Circuit
Attn: Gino Agnello, Clerk
Everett McKinley Dirksen United States Courthouse
219 South Dearborn Street
Room 2722
Chicago, IL 60604-1702

United States District Court

Western District of Wisconsin

Attn: Peter Oppeneer, Clerk

Robert W. Kastenmeier, United States Courthouse
120 North Henry Street

Room 320

Madison, WI 53703-2559

Phone: 608.264.5156

Fax: 608.264.5925

Email: ecfhelp@wiwd.uscourts.gov

Wisconsin Department of Justice

Attn: Corey Francis Finkelmeyer
Assistant Attorney General

17 West Main Street (53703)

P.O. Box 7857 (53707)

Madison, WI 53707-7857

Phone: 608.266.7342

Fax: 608.267.8906

Email: finkelmeyercf@doj.state.wi.us
Email: federalordersci@doj.state.wi.us

PLEASE TAKE NOTICE that the Plaintiff (Appellant) in the
above~cited matter, hereby appeals to the United States Court of

Appeals for the Seventh Circuit, from the FINAL judgment entered

1 of 2
 

 

in this action on the 26 day of November, 2018. A true and corr-
ect copy of the Judgment/Order appealed from is attached hereto
as Exhibits A-A.3, and as Exhibit B.

On December 10, 2018, Boruch filed a Rule 59 Motion To Alter/
Amend Judgment (ECF Nos. 14 and 15)(See Fed. R. App. P. 4(a)(4)
(A)(iv)), which was disposed of on September 16, 2019, in favor
of the Defendants~Appellees. A copy of the disposition is attached ©

hereto as Exhibits C-C.2. This Notice Of Appeal is timely,. because

sy

it must be filed on or before October 15, ana P.

   

4(a)(1)(A)). et ; \
— ie " NS ae eee one cnnnnnnetnnrnfeny
Respectfully signed this a day of October, 2019 ‘oe
7 oan Oo a a
ir a Oe a eo
a ————
Cx

 

age

<
Chase Bor - 58264
Waupun Correctional Institution
P.O. Box 351
Waupun, Wi 53963

Distribution: Clerk, U.S. District Court, Western District of
Wisconsin (via ECF)
Clerk, U.S. Court of Appeals for the Seventh
Circuit (1 copy via U.S. Mail)
AAG, Gorey Finkelmeyer, Wisconsin Department of
Justice (via ECF)
Chase Boruch

2 of 2
 

oO
He
LS

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

CHASE BORUCH,

Plaintiff, ORDER
Vv.
Case No. 17-cv-688-wmc
DONALD J. DUNPHY,
GALEN BAYEN-ALLISON,
ROBERT J. KAISER,
GREGORY M. WEBER,
BRAD SCHIMEL,
JOHN DOE, AND JANE DOE,

Defendants.

 

Plaintiff Chase Boruch brings this proposed civil action under 42 U.S.C. § 1983,
claiming that his Wisconsin postconviction proceeding has been fundamentally unfair.
Having been permitted to proceed in forma pauperis, however, Boruch’s complaint requires
screening under 28 U.S.C, § 1915(e)(2). Because Boruch’s state proceeding is ongoing,

the court is dismissing this matter without prejudice.

ALLEGATIONS OF FACT!
Plaintiff Chase Boruch is currently incarcerated at Waupun Correctional
Institution, where he is serving a life sentence, having been found guilty of first-degree

intentional homicide in violation of Wis. Stat. § 940.01(1)(a). State v. Boruch, Case No.

 

"In addressing a pro se litigant’s complaint, the court must read the allegations generously, Haines
v. Kerner, 404 U.S. 519, 520 (1972). For purposes of this opinion and order, the court assumes the
following facts based on the allegations in plaintiff's complaint.

Eawk A
 

2010CF269 (Lincoln Cty. Cir. Ct. Jan. 23, 2012). Defendants include: Lincoln County
District Attorneys Donald J. Dunphy and Galen Bayen-Allison; Assistant Attorneys
General Robert Kaiser and Gregory Weber; Wisconsin Attorney General Brad Schimel:
and John and Jane Doe.

On September 29, 2015, Boruch filed a petition for post-conviction relief under
Wis. Stat. § 974.06, claiming ineffective assistance of counsel during his post-conviction
and appeal proceedings. The Wisconsin circuit court denied that petition on April 27,
2017, reasoning that his collateral attack was procedurally barred by State v. Escalona-
Naranjo, 185 Wis. 2d 168 (1994). Boruch lost an appeal of that decision to the Wisconsin
Court of Appeals, and he is currently appealing that decision to the Wisconsin Supreme
Court in State v. Boruch, Case No. 2018AP152 (Wis. filed Jan. 4. 2018), available at

https://wscca.wicourts.gov (last visited Nov. 26, 2018).

 

OPINION

In this lawsuit, plaintiff seeks to proceed on claims that defendants’ handling of the
§ 974.06 petition violated his rights to access the courts, due process and equal protection.
Specifically, he seeks an injunction requiring Wisconsin courts to grant him an evidentiary
hearing on a claim that his post-conviction counsel was ineffective.

Plaintiff's complaint suffers from a number of problems, the most fundamental
being that this lawsuit arises directly from plaintiff's on-going state court challenge to his
criminal conviction. Federal courts may not hear cases that interfere with ongoing state

criminal prosecutions. Younger v. Harris, 401 U.S. 37, 45 (1971).. Here, plaintiff is
 

currently appealing the decision he is challenging, and thus his federal challenge to his’
those proceedings and request for an injunction certainly has the potential to interfere with
that proceeding. See Olssen v. O'Malley, 352 F. App’x 92, 94 (7th Cir. 2009) (concluding
that abstention was appropriate where plaintiff bringing § 1983 challenge was
simultaneously seeking state court habeas relief and plaintiff did not show that the state
court procedures were ineffective). Accordingly, since the only relief he is seeking in this
lawsuit is injunctive in nature, the court is dismissing this lawsuit without prejudice. Cf.
Gakuba v. O'Brien, 711 F.3d 751, 754 (7th Cir. 2013) (finding that in circumstances in
which a plaintiff is seeking monetary damages related to an on-going state proceeding, a
stay, rather than dismissal without prejudice, is necessary to preserve the plaintiif’s civil
rights damages claims).

While it appears unlikely that plaintiff is interested in pursuing money damages
related to his purported claims, it is worth noting that re-filing this lawsuit will likely prove
futile. First, the named defendants are absolutely immune from suit. Buckley v. Fitzsimmons,
509 U.S. 259, 269 (1993) (“[A] state prosecute ha[s] absolute immunity for the initiation
and pursuit of a criminal prosecution, including presentation of the state’s case at trial.”).
Second, even if plaintiff's state court appeal is unsuccessful and he sougnt to re-file this
case, the court would likely dismiss plaintiff's claims under Heck v. Humphrey, 512 U.S.
477, 486-87 (1994), since a judgment in his favor in this court could imply the invalidity
of his conviction. Indeed, to recover damages for a prisoner’s “unconstitutional conviction
or imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid,” the plaintiff must prove “that the conviction or sentence

Fernisss AYU.
 

has been reversed on direct appeal, expunged by executive order, declared invalid by a state
tribunal authorized to make such determinations, or called into question by a federal
court’s issuance of a writ of habeas corpus [under] 28 U.S.C. § 2254.” ld Otherwise, a
claim for damages based on a conviction or sentence is not cognizable under 42 U.S.C. §

1983. Id.

ORDER

IT IS ORDERED that this matter is DISMISSED WITHOUT PREJUDICE.

Entered this 26th day of November, 2018.
BY THE COURT:

/s/

 

WILLIAM M, CONLEY
District Judge
 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

CHASE BORUCH,

JUDGMENT IN A CIVIL CASE

Plaintiff,
17-cv-688-wme

DONALD J. DUNPHY,
GALEN BAYEN-ALLISON,
ROBERT J. KAISER,
GREGORY M. WEBER,
BRAD SCHIMEL,

JOHN DOE, AND JANE DOE,

Defendants.

 

IT IS ORDERED AND ADJUDGED that judgment is entered

dismissing this case without prejudice.

is/ 11/26/2018
Peter Oppeneer, Clerk of Court Date

Eek ©
 

om

 

~9
ra
~ £ oN
é v Ch
_ ~
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN
CHASE BORUCH,
Plaintiff, ORDER
Vv.

Case No. 17-cv-688-wme
DONALD J. DUNPHY, GALEN BAYEN-
ALLISON, ROBERT J. KAISER,
GREGORY M. WEBER,
BRAD SCHIMEL,
JOHN DOE, and JANE DOE,

Defendants.

 

Pro se plaintiff Chase Boruch filed this lawsuit under 42 U.S.C. § 1983, claiming that
his Wisconsin postconviction proceeding has been fundamentaily unfair. On November 26,
2018, the court dismissed this case without prejudice because his postconviction proceedings
were ongoing and Boruch was seeking only injunctive relief that would directly interfere with
that proceeding. (Op. & Order (dict. #12) at 3.) Boruch has since filed a motion to alter or
amend under Federal Rule of Civil Procedure 59(e), asking that the court stay, rather than

dismiss, this action. (Dkt. #14.) For the reasons that follow, the court is denying his motion.

OPINION
Under Rule 59(e}, a court has the opportunity to consider newly discovered material
evidence or intervening changes in the controlling law or to correct its own manifest errors of
law or fact to avoid unnecessary appellate procedures. More v. Shell Oil Co., 91 F.3d 872, 876
(7th Cir. 1996); see Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006). A “manifest

error” occurs when the district court commits a “wholesale disregard, misapplication, or failure

Ser.tse Cc
 

to recognize controlling precedent.” Burritt v. Ditlefsen, 807 F.3d 239, 253 (7th Cir. 2015)
(internal quotations and citations omitted). Rule 59(e) “does not provide a vehicle for a party
to undo its own procedural failures, and it certainly does not allow a party to introduce new
evidence or advance arguments that could and should have been presented to the district court
prior to the judgment.” Moro, 91 F.3d at 876, Rule 59(e) relief is only available if the movant
clearly establishes one of the foregoing grounds for relief. Harrington, 433 F.3d at 546 (citing
Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n.3 (7th Cir. 2001)).

Boruch has not pointed to any newly discovery evidence or error in law or fact
warranting relief. First, Boruch claims that the court got the facts wrong, explaining that he
was appealing the Wisconsin Court of Appeals’ decision at the time he brought this lawsuit.
The court’s order was not wrong; the court acknowledged that Boruch’s postconviction
proceedings were not complete, which was why the court deemed dismissal appropriate.

Boruch’s other arguments represent disagreement with the court's conclusion, not a
mistake of law or fact. Boruch disagrees with this court’s conclusion that dismissal was
appropriate pursuant to Younger v. Harris, 401 U.S. 37, 45 (1971), since his postconviction
proceedings were not complete, and there.was overlap between that case and his proposed
§ 1983 claims. While Boruch’s preference is that the court stay this action, the court explained
that dismissal, without prejudice to Boruch’s ability to refile it once his postconviction
proceeding is final, is proper, since Boruch seeks only injunctive relief in this lawsuit. The
court sees no clear error in that analysis.

Boruch also disagrees with two comments the court made about the possibility of him
refiling his lawsuit once his postconviction proceeding finishes. For one, he disagrees with the

court’s comment that Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), may pose a bar to him

2

Cake Ce \

 
 

pursuing monetary damages once his postconviction proceeding is final. Boruch also disagrees
with the court’s comment that his claims against the prosecutor defendants involved in that
proceeding wouid be subject to dismissal on the ground that prosecutors are entitled to absolute
immunity. While Boruch expresses disagreement with these comments, he has not pointed to
a manifest error in law or fact. More importantly, these comments simpiy were intended to
provide Boruch legal standards that may be relevant to claims for monetary relief he may seek
to bring once his postconviction proceedings are complete. In other words, the principles of
Heck and prosecutorial immunity were not the basis for the court’s dismissal, the Younger
abstention doctrine was. In sum, Boruch has not pointed to any manifest error in the court's
decision to dismiss this action without prejudice, so the court is denying his motion to alter or

amend its judgment.

ORDER
IT IS ORDERED that plaintiff Chase Boruch’s motion to alter or amend judgment (dict.
#14) is DENTRD.

Entered this 16th day of September, 2019.

BY THE COURT:

/s/

 

WILLIAM M. CONLEY
District Judge
 

SO oO “ICN UA i ow hoe

SSAYLAEAYARSEABRERAR ERE EWKWWYHKKHUNBWOUWNNNYNNNMYNDN ck ken Gt eh mk et

 

Mr. Peter Oppeneer

Clerk

United States District Court
Western District of Wisconsin
United States Courthouse

120 North Henry Street

Room 320

Madison, WI 53703-2559

Chase Boruch - 582646

Waupun Correctional Institution
P.O. Box 351

Waupun, WI 53963

re: Chase Boruch v. Donald Dunphy, Et. Al., Case No.
1/-cv-688-wme

Clerk Oppeneer:

Enclosed, please find my Notice Of Appeal, along with a Transcript
Information Sheet. On September 6, 2017, I filed a Motion To Pro-
ceed IFP (ECF No. 2), and I ask that you please use that appli-
cation to determine. indigency for, the- purposes of proceeding wit-

oe appeal.

hout paying ‘the filing’ fee a

Stow,

iE

Respectfully,

  

  
  

   

eS

~~ Chase Boruch

“Dated: Lo, ZN

Distribution: U.S. District Court, Western District of Wiscon-
sin, e-file
Wisconsin Department of Justice, by electronic
means
Chase Boruch

1 of 1
